DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "71" and "72" have both been used to designate an RFID antenna. Specification page 13 recites the RFID antennas 70 and 72, however while Figure 3 properly labels the antennas 70 and 72, Figure 4 incorrectly labels the antennas 70 and 71. Reference character 71 is not recited in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites the control device (74) calculates with an accuracy of better than 20%. However, the Examiner was unable to find in the specification any description of this limitation that would reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, has possession of the claimed invention. Thus, the specification does not contain a written description of the invention, and of the manner and process of making and using it, in full, clear, concise, and exact terms, and the claim is therefore rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “a bottle holder”. However, a bottle holder was previously recited in the claim. Are these the same bottle holders? Different bottle holders? Thus the claim is unclear and therefore indefinite. Dependent Claims 2-16 and 19 are indefinite as depending from an indefinite base claim.
Claim 1 lines 9 and 10 each recite “mini memory”. It is unclear to what other element this is compared. In other words, mini compared to what? There does not appear to be a maxi memory in the disclosure. Thus the claim is unclear and therefore indefinite. Dependent Claims 2-16 and 19 are indefinite as depending from an indefinite base claim.
Claim 4 recites the limitation "the sliced surfaces" in line 3. There is insufficient antecedent basis for this limitation in the claim. Dependent Claim 19 is indefinite as depending from an indefinite base claim.
Claim 12 lines 4-5 recites “at least one dental arch”. There appears to be no way for the reader to ascertain the size or volume of the dental arch. Thus the claim is unclear and therefore indefinite.
Claim 13 recites the limitation "the trough" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line 5 recites “mini memory”. It is unclear to what other element this is compared. In other words, mini compared to what? There does not appear to be a maxi memory in the disclosure. Thus the claim is unclear and therefore indefinite. Dependent Claim 18 is indefinite as depending from an indefinite base claim.
Claim 19 line 2 recites “calculates with an accuracy of better than 20%”. It is unclear what is the meaning of “better”. Thus the claim is unclear and therefore indefinite.
Claim 19 line 2 recites “calculates with an accuracy of better than 20%”. Because the specification does not address this limitation, it is unknown how the reader can know how to determine accuracy, or what elements are part of an accuracy determination. Thus the scope of the claim cannot be determined, therefore the claim is indefinite. For the sake of examination, the Examiner will examine the claim as if it recited “wherein the control device (74) calculates an accuracy”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Megretski et al. (US 2017/0057174 A1, hereinafter “Megretski”).
Regarding Claim 1, Megretski discloses a stereolithography apparatus and method of using it, the apparatus comprises a stereolithographic printer (500) comprising build platform (504), container (506), liquid resin (printing material, 510), one or more resin level sensors (530), a replaceable reservoir of printing material (exchangeable bottle, 531), a controller (532), and may include an electro-mechanical valve (pouring outlet) that, when activated by the controller, induces fluid flow of printing material, thus extractable, from the reservoir to the container ([0045-0047, 0065]; Fig. 5). Sensors (filling level sensors, Megretski does not explicitly disclose a bottle holder. However, Figures 9A and 9B depict the bottle (904) disposed (stored) inside a structure (unnumbered) on the stereolithographic device that is capable of holding the bottle. It is the Examiner’s position that the unnumbered holding structure that stores the bottle is impliedly a bottle holder. 
Megretski does not explicitly disclose that a filling level of the printing material in the bottle can be detected, however does disclose the filling level of the printing material in the container can be detected ([0053]). It is the Examiner’s position that because Megretski solves the problem of using non-contact sensors to measure filling level of the container ([0051-0052]), and the claimed invention could see this as an improvement, one of ordinary skill in the art would have recognized that applying the known technique of using non-contact sensors to measure filling level of the printing material in a container would have yielded predictable results, and resulted in an improved system if used to measure the filling level in the bottle as well as the container. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP §2143(I)(D) “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Megretski as discussed above. Megretski further discloses the mini memory device may be attached to the bottle, as discussed above, and the stored information comprises the filling level of the printing Megretski further discloses the filling level sensor is provided on the stereolithographic device a distance of 1 mm to 20 mm away from the edge or bottom of the container ([0033-0034]). It is the Examiner’s position that because the bottle holder is depicted as within the disclosed range, one of ordinary skill in the art would have recognized providing the filling level sensor on the bottle holder in implicit.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Megretski as discussed above. Megretski further discloses the filling level sensor is provided on the stereolithographic device a distance of 1 mm to 20 mm away from the edge or bottom of the container ([0033-0034]). It is the Examiner’s position that because the bottle holder is depicted as within the disclosed range, one of ordinary skill in the art would have recognized providing the filling level sensor on the bottle holder in implicit. Providing the sensor on the bottle holder laterally of the bottle is design choice.
Regarding Claims 8-9, the limitations of Claim 1 from which Claims 8-9 depend are disclosed by Megretski as discussed above. Megretski further depicts in Figures 9A and 9B the bottle is deposited in the bottle holder so as to be non-rotatable and with a pouring outlet or spout facing downwards at a bottom. It is the Examiner’s position that it is commonplace for a pouring outlet to have a neck reinforced with ribs for localized strength.
Regarding Claims 10-11, the limitations of Claim 1 from which Claims 10-11 depend are disclosed by Megretski as discussed above. Megretski further discloses the container may be configured to include a printing material introduction zone (533) that may expand laterally so that the controller may cause printing material to flow into the container (trough) from the bottle, via a flow connection that may be a valve (pouring outlet), and the zone may contain a sloped feature (livestock watering trough outlet) to direct forces from the introduction of printing material to the trough ([0049]; Fig. 5). Additional printing material may be automatically dispensed into the trough from the bottle by the controller ([0069]; Fig. 6).
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by Megretski as discussed above. It is the Examiner’s position that the limitations of this claim are statements of intended use of the structure and as such receive little patentable weight. It is the Examiner’s position that because the claimed invention is capable of determining remaining volume of 
Regarding Claim 13, the limitations of Claim 1 from which Claim 13 depends are disclosed by Megretski as discussed above. Megretski further discloses when the level of printing material is lower than a target level, the start of a printing operation is inhibited until additional resin may be automatically dispensed into the container from the bottle by the controller ([0069]; Fig. 6).
Regarding Claim 14, the limitations of Claim 1 from which Claim 14 depends are disclosed by Megretski as discussed above. Megretski discloses a capacitive sensor mounted in or on the stereolithography device, as discussed above. Megretski further discloses the filling level sensor is provided on the stereolithographic device a distance of 1 mm to 20 mm away from the edge or bottom of the container ([0033-0034]). 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Megretski et al. (US 2017/0057174 A1, hereinafter “Megretski”) in view of Costabeber (US 2015/0056320 A1, hereinafter “Costabeber”).
Regarding Claims 4 and 19, the limitations of Claim 1 from which Claims 4 and 19 depend are disclosed by Megretski as discussed above. Megretski does not disclose a control device which calculates the consumption of printing material based on the sliced surfaces, and the control device calculates with an accuracy of better than 20%. 
In the same field of endeavor, stereolithography, Costabeber
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Megretski invention of an apparatus for stereolithography with printing material level measured with capacitive sensors, as discussed above, with the Costabeber teaching of a controller than calculates the quantity of printing material necessary to make the object and comparing with the quantity of printing material available in the reservoir. One would be motivated to combine them by a desire to gain the benefit of operating the printer with assurance the process will not run out of printing material before a print job unexpectedly.

Claims 5-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Megretski et al. (US 2017/0057174 A1, hereinafter “Megretski”) in view of Stadlmann (US 2018/0370136 A1, hereinafter “Stadlmann”).
Regarding Claims 5 and 16, the limitations of Claim 1 from which Claims 5 and 16 depend are disclosed by Megretski as discussed above. Megretski discloses the mini memory device on the bottle, as discussed above. Megretski does not disclose the mini memory device is formed in or on an RFID tag attached to the bottle, or wherein, in addition to the RFID tag, a QR code or a barcode which stores relevant properties of the printing material present in the bottle is attached to or on the bottle.
Regarding Claims 6-7, the limitations of Claim 1 from which Claims 6-7 depend are disclosed by Megretski as discussed above. Megretski does not disclose the stereolithography device comprises an RFID antenna adapted for bidirectional communication with an RFID tag on the bottle and connected to the control device of the stereolithography device, or wherein the bottle is mounted on the bottle holder or, together therewith, is pivotally mounted in the stereolithography device, and wherein the bidirectional communication between the RFID antenna and the RFID tag operates in the upright pivotal state of the bottle.
Regarding Claim 15, the limitations of Claim 1 from which Claim 15 depends are disclosed by Megretski as discussed above. Megretski does not disclose the control device stores at least one of type of bottle, type of printing material located in the bottle, size of the bottle, date of manufacture of the printing material in the bottle, start of consumption of the printing material from the bottle, type of printing 
In the same field of endeavor, stereolithography, Stadlmann discloses in a stereolithography device (1), a three-dimensional object (2) is generated by curing a photosensitive substance (printing material, 3) under the action of specific radiation, wherein the device includes a support unit, a radiation source (8) for generating the radiation, and a cartridge unit (10) that can be positioned on the support unit and removed therefrom, and the cartridge unit includes an interior space with a receiving space (4) for receiving the printing material (Abstract). The cartridge unit may include an information carrier which holds information regarding the printing material, and in particular with respect to the quantity, type and/or state thereof, and/or process parameters of a process of producing a three-dimensional object, and/or transmits this to the stereolithography device, for example to a control unit thereof, and the information carrier may be an imprint, a bar code, an RFID chip, a magnetic strip or the like, for example ([0018]). When in an upright state, data may be transmitted from the RFID via suitable transmission paths to the stereolithography device to for example a control unit (9) ([0079]; Figs. 16A-D), thus communication between an RFID antenna and an RFID tag is implied. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Megretski invention of an apparatus for stereolithography with printing material level measured with capacitive sensors, as discussed above, with the Stadlmann teaching of an RFID information carrier. One would be motivated to combine them by a desire to gain the benefit of easy wireless communication between the container/bottle and the controller.


Claim 17 isrejected under 35 U.S.C. 103 as being unpatentable over Megretski et al. (US 2017/0057174 A1, hereinafter “Megretski”).
Regarding Claim 17, Megretski discloses a stereolithography apparatus and method of using it, the apparatus comprises a replaceable reservoir of printing material (exchangeable bottle, 531) for use with a stereolithographic printer (500) comprising build platform (504), container (506), liquid resin (printing material, 510), one or more resin level sensors (530), a controller (532), and may include an Megretski does not explicitly disclose a bottle holder. However, Figures 9A and 9B depict the bottle (904) disposed (stored) inside a structure (unnumbered) on the stereolithographic device that is capable of holding the bottle. It is the Examiner’s position that the unnumbered holding structure that stores the bottle is impliedly a bottle holder. 
Megretski does not explicitly disclose that a filling level of the printing material in the bottle can be detected, however does disclose the filling level of the printing material in the container can be detected ([0053]). It is the Examiner’s position that because Megretski solves the problem of using non-contact sensors to measure filling level of the container ([0051-0052]), and the claimed invention could see this as an improvement, one of ordinary skill in the art would have recognized that applying the known technique of using non-contact sensors to measure filling level of the printing material in a container would have yielded predictable results, and resulted in an improved system if used to measure the filling level in the bottle as well as the container. KSR Int'l Co. v. Teleflex Inc.
Furthermore, Megretski discloses the capacitive level sensing relies upon differences between dielectric constant of free air, the working fluid, and the material of the container, with the sensor being place as close a possible to the liquid to be measured ([0051]). It is the Examiner’s position that because Megretski can sense the printing material level through the wall of the container, the wall is permeable to the sensor, and because the capacitive sensor effectively works, it is necessarily so that the wall of the container is non-metallic and free from metallic coatings at least at a point adjacent to a container outlet because the presence of metal would have an affect on the dielectric constant. It is the Examiner’s further position that a wall thickness less than 2mm or less than 1 mm may be derived from not unreasonable experimentation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Megretski et al. (US 2017/0057174 A1, hereinafter “Megretski”) in view of Stadlmann (US 2018/0370136 A1, hereinafter “Stadlmann”).
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by Megretski as discussed above. Megretski does not disclose the mini memory device (38) comprises an RFID tag.
In the same field of endeavor, stereolithography, Stadlmann discloses in a stereolithography device (1), a three-dimensional object (2) is generated by curing a photosensitive substance (printing material, 3) under the action of specific radiation, wherein the device includes a support unit, a radiation source (8) for generating the radiation, and a cartridge unit (10) that can be positioned on the support unit and removed therefrom, and the cartridge unit includes an interior space with a receiving space (4) for receiving the printing material (Abstract). The cartridge unit may include an information carrier which holds information regarding the printing material, and in particular with respect to the quantity, type and/or state thereof, and/or process parameters of a process of producing a three-dimensional object, and/or transmits this to the stereolithography device, for example to a control unit thereof, and the information carrier may be an imprint, a bar code, an RFID chip, a magnetic strip or the like, for example ([0018]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Megretski invention of an apparatus for stereolithography Stadlmann teaching of an RFID information carrier. One would be motivated to combine them by a desire to gain the benefit of easy wireless communication between the container/bottle and the controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743